ORDER
PER CURIAM.
William Muse, Jr. appeals the judgment of the motion court denying his Rule 24.035 motion without an evidentiary hearing. Mr. Muse sought to vacate his convictions for robbery in the first degree, section 569.020, RSMo 2000; armed criminal action, section 571.015, RSMo 2000; and kidnapping, section 565.110, RSMo 2000; and concurrent sentences of twenty-five years, three years, and fifteen years imprisonment, respectively. Mr. Muse claims that he was denied effective assistance of counsel because plea counsel failed to depose the victim and object to the victim’s testimony at the sentencing hearing. The judgment of the motion court is affirmed. Rule 84.16(b).